DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Action is responsive to Application 16/939032 filed on 07/26/2020.  Claims 1-17 are currently pending.  Claims 1, 11, and 15 are independent claims.

Information Disclosure Statement
The information disclosure statement filed 07/26/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected to because Figs. 1, 2a, 2b, 2c, 2d, and 6 are blurry and/or pixelated.  These images appear to be gray-scale and images of this nature do not publish clear, see PG-Pub 20220028015 of Applicant’s application.  The textual information in the figures is not legible.  Consequently, the details that may be essential for a proper understanding of the disclosed invention is indiscernible in the drawings.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 510 [Fig. 5]; 700 [Fig. 7]. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: web server 201 [0033]; Internet 105 [0034]; smartphones 101a [0034]; laptop computers 101b [0034].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “21” has been used to designate both processors [0050] and operating system [0050].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “34” has been used to designate both databases [0053] and storage [0053].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “303” has been used to designate both buyer property locator [0057] [0060] and buyer agent locator [0060] [Fig. 3] and buyer locator [0063].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “306” has been used to designate both buyer property search [Fig. 3] [0063] and agent property search [0066].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “304” has been used to designate both buyer map router [Fig. 3] [0061] and agent map router [0070].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “310” has been used to designate both local buyer datastore [Fig. 3] [0058] and local agent datastore [0070].

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" [0057]and "105" [0034] have both been used to designate Internet.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "22" [0050] and "21" [0050] have both been used to designate operating system.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "304" [0070] and "404" [0070] have both been used to designate agent map router.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "310" [0070] and "410" [0067] have both been used to designate agent map router.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "34" [0053]and "38" [0053] have both been used to designate storage.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.   The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.  Correction is required.  
The disclosure is objected to because of the following informalities: the disclosure recites ZREUL [0022], GPS [0027], LTE [0030], ARM [0044], AMD [0044], TCP/IP [0046], ISDN [0046], ATA [0046], A/V [0046], CDMA [0051], GSM [0051], SMS [0084]. Acronyms should be spelled out or its meaning should be described before it is used. Appropriate correction is required.
The disclosure is objected to because of the following informalities: the disclosure recites “(if this is an acronym, you need to state what the letters stand for)” [0022]. Examiner believes this text was not intended to be included.  Examiner suggests deletion. Appropriate correction is required.
The disclosure is objected to because of the following informalities: the disclosure recites “Fig. B” [0051]. Examiner believes Applicant intended to recite “Fig. 2B”.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: the disclosure recites “such as email telephone voice call, or mobile SMS text” [0084]. Examiner believes there are comma(s) missing.  Examiner suggests reciting “such as email, telephone, voice call, or mobile SMS text”.  Appropriate correction is required.
The use of the term Uber, Lyft, i-Buyer, Zillow, Truia, Redfin, Wi-Fi, Intel, ARM, Qualcomm, AMD, WiMax, Qualcomm, Samsung which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Appropriate correction is required.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “one or more buyer mobile device” in the second line.  Examiner suggests reciting “one or more buyer mobile devices” in the respective lines.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the Internet” in the third line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] Internet”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the buyer mobile device” in the ninth line, the tenth line, and the twenty-third/twenty-fourth line.  Examiner notes that “one or more buyer mobile devices” is what has been instantiated.  Examiner suggests reciting “the one or more buyer mobile devices” in the respective lines.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “one of the currently available agents” in the fourteenth line.  Examiner notes that “one or more agents currently available” is what has been instantiated. Examiner suggests reciting “one of the one or more  agents currently available”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “one or more of the agent messengers” in the fifteenth line.  Examiner notes that only “a agent messenger” has been instantiated. Examiner suggests reciting “ the agent messenger[[s]]”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “agent mobile device” in the twenty-fourth line.  Examiner notes that “an agent mobile device” has already been instantiated.  Examiner suggests reciting “the agent mobile device”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “messaged” in the second line.  Examiner suggests reciting “messages”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “location” in the third line.  Examiner suggests reciting “locations”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3 recites “buyer mobile devices” in the third line.  Examiner notes that “one or more buyer mobile devices” is what has been instantiated.  Examiner suggests reciting “the one or more buyer mobile devices” in the respective lines.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4 recites “GPS” in the second line.  Acronyms should be spelled out or its meaning should be described before it is used. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5 recites “the agent” in the second line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] an agent”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “buyer’s mobile device” in the second/third line.  Examiner suggests reciting “a buyer’s mobile device”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “the system” in the first line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “the  method”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “one or more buyer mobile device” in the second line.  Examiner suggests reciting “one or more buyer mobile devices” in the respective lines.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “the Internet” in the third line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] Internet”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “webs server” in the sixth line.  Examiner suggests reciting “web server”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “the available agents” in the seventh line.  Examiner notes that “one or more available agents” is what has been instantiated. Examiner suggests reciting “the one or more available agents”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “the set of set of identities” in the seventh line.  Examiner suggests reciting “the set of  identities”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “agented” in the tenth line, twelfth line, and thirteenth line.  Examiner suggests reciting “ agents”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “the mobile device” in the eleventh line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] a mobile device” or “the agent mobile device”.  Appropriate correction is required.  Examiner encourages Applicant further makes correction to dependent claim 13 accordingly.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “by a user” in the twelfth line and thirteenth line.  Examiner notes “by a user” has already been instantiated.  Examiner suggests reciting “by [[a]] the user”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the location” in the second line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] a location”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 recites “specific property” in the third line.  Examiner notes “a specific property” has already been instantiated.  Examiner suggests reciting “the specific property”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 recites “agented” in the third line.  Examiner suggests reciting “ agents”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 recites “by a user” in the third line.  Examiner notes “by a user” has already been instantiated.  Examiner suggests reciting “by [[a]] the user”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the system” in the first line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “the  method”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “one or more buyer mobile device” in the second line.  Examiner suggests reciting “one or more buyer mobile devices” in the respective lines.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the Internet” in the third line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “[[the]] Internet”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the buyer mobile devices” in the seventh line.  Examiner notes that “one or more buyer mobile devices” is what has been instantiated.  Examiner suggests reciting “the one or more buyer mobile devices” in the respective line.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the buyer mobile device” in the eighth line, tenth line, twelfth line, and thirteenth/fourteenth line.  Examiner notes that “one or more buyer mobile devices” is what has been instantiated.  Examiner suggests reciting “the one or more buyer mobile devices” in the respective lines.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the one or more available agented” in the last line.  Examiner suggests reciting “the set of currently  available agents ” in the respective lines.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites “the buyer mobile device” in the third line.  Examiner notes that “one or more buyer mobile devices” is what has been instantiated.  Examiner suggests reciting “the one or more buyer mobile devices” in the respective line.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an agent locator for providing, an agent messenger for communicating, a buyer agent locator for obtaining, a buyer query generator for generating, a buyer messenger for communicating, an agent tracker for communicating, a query manager for receiving and processing, a notification manager for providing  in claim 1; the agent locator…generates in claim 2; the agent locator obtains and transmits in claim 3; an agent notifier for providing, an agent customer relationship manager for organizing and retaining, an agent map-router for providing in claim 5; a buyer property searcher for obtaining, a buyer map-router for providing in claim 6; an offer manager for receiving and processing, a user map and router generating in claim 7; the buyer property search obtains in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an agent locator for providing, an agent messenger for communicating, a buyer agent locator for obtaining, a buyer query generator for generating, a buyer messenger for communicating, an agent tracker for communicating, a query manager for receiving and processing, a notification manager for providing  in claim 1; the agent locator…generates in claim 2; the agent locator obtains and transmits in claim 3; an agent notifier for providing, an agent customer relationship manager for organizing and retaining, an agent map-router for providing in claim 5; a buyer property searcher for obtaining, a buyer map-router for providing in claim 6; an offer manager for receiving and processing, a user map and router generating in claim 7; the buyer property search obtains in claim 8” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is either devoid of any structure that performs the function in the claim or no clear association between the structure and the function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The dependent claims, claims 2-10, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide a clear connection and/or adequate structure to perform the claimed functions of an agent locator for providing, an agent messenger for communicating, a buyer agent locator for obtaining, a buyer query generator for generating, a buyer messenger for communicating, an agent tracker for communicating, a query manager for receiving and processing, a notification manager for providing  in claim 1; the agent locator…generates in claim 2; the agent locator obtains and transmits in claim 3; an agent notifier for providing, an agent customer relationship manager for organizing and retaining, an agent map-router for providing in claim 5; a buyer property searcher for obtaining, a buyer map-router for providing in claim 6; an offer manager for receiving and processing, a user map and router generating in claim 7; the buyer property searcher obtains in claim 8.   The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. If the examiner has overlooked the portion of the original Specification that describes these features of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action. Applicant may obviate this rejection by canceling the claim.
The dependent claims, claims 2-10, included in the statement of reject but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Is the claim statutory?
Claims 1-10 are directed to a system.  Claims 11-14 are directed to a method.  Claims 15-17 are directed to a method.  The claims are therefore directed to one of the four statutory categories.

Step 2A – Is the claim directed to a judicial exception?
Prong 1: (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)

Independent claim 1 recites “…providing agent current location data…; …10….,,,responding to a buyer query for on demand showings of available properties; and…communicating with the buyer…; …obtaining identities and locations of one or more 15agents currently available to show one or more of the available properties; …generating a property showing query to one of the currently available agents; and …communicating with one or more of the agent…; and 20…communicating with one or more of the agent…to maintain a set of currently available agents and their respective current locations; …receiving and processing requests from one or more 25buyer agent…; and…providing all system notifications to the buyer…and agent…regarding appointments, messages, and offers”, as drafted, under it broadest reasonable interpretation, recites organizing human activity. The claim recites interactions between a real estate agent and a buyer.  This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations; and/or managing personal behavior or relationships or interactions between people. Thus, the claim recites an abstract idea (organizing human activity). 

Claims 2-10 incorporate the limitations of the parent claim 1 and thus recite the same abstract idea.

Independent claim 11 recites “contacting…with an available agent query; receiving a set of identities and current locations for one or more available agents…10; selecting one of the available agents from the set of set of identities and current locations received…; generating and sending a property showing query for a specific property available for purchase to the one or more available agented selected by a user; 15receiving a query response from the…associated with the one or more available agented selected by a user; and meeting the one or more available agented selected by a user at the specific property available for purchase”, as drafted, under it broadest reasonable interpretation, recites organizing human activity. The claim recites interactions between a real estate agent and a buyer.  This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations; and/or managing personal behavior or relationships or interactions between people. Thus, the claim recites an abstract idea (organizing human activity).   

Claims 12-14 incorporate the limitations of the parent claim 1 and thus recite the same abstract idea.

Independent Claim 15 recites “Page 38receiving an available agent message from the agent…for use in generating a set of currently available agents; periodically receiving current location data…to provide up to date location information to buyer…; 5receiving an available agent query from the buyer…; transmitting the set of currently available agents and their respective current locations to the buyer…; and receiving a property showing query for a specific property available for purchase from the buyer…intended for the one or more available agented selected by a user”, as drafted, under it broadest reasonable interpretation, recites organizing human activity. The claim recites interactions between a real estate agent and a buyer.  This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations; and/or managing personal behavior or relationships or interactions between people. Thus, the claim recites an abstract idea (organizing human activity).   

Claims 16-17 incorporate the limitations of the parent claim 1 and thus recite the same abstract idea.

Prong 2: (Does the claim recite additional elements that integrate the judicial exception into a practical application?)

Independent Claim 1 recites additional elements of “the agent mobile device comprises: an agent locator…an agent query processor….agent messenger”, “the buyer mobile device comprises: a buyer agent locator… a buyer query generator… a buyer messenger; the web server comprises: an agent tracker…a query manager…a notification manager”.  (Examiner notes that the BRI of the additional elements that invoke 35 USC 112f, as outlined above, are interpreted as generic computing components because adequate structure has not been identified in the specification for performing the claimed functions, and thus, interpreted as any known respective structure implemented in hardware, software, or combination.)  Thus, the additional elements of claim 1 merely implement the abstract idea on a computer and require no more than a generic computer/computer component(s) performing generic computer functions.  Additionally, the preamble recites “interconnecting an agent mobile device, one or more buyer mobile device, and a web server over the Internet”.  However, this additional element merely linking the use of the judicial exception to a particular technological environment or field of use.  Thus, the claim does not integrate the judicial exception into a practical application. 

Claim 2 recites the additional elements “wherein the agent locator in the agent mobile device generates available and unavailable messaged to the agent tracker for use in generating the set of currently available agents and their respective current location” which further recites the abstract idea of organizing human activity.  The additional elements of “the agent locator in the agent mobile device” and “the agent tracker” merely implement the abstract idea on a computer and require no more than a generic computer/computer component(s) performing generic computer functions. (Examiner notes that the BRI of the additional elements that invoke 35 USC 112f, as outlined above, are interpreted as generic computing components because adequate structure has not been identified in the specification for performing the claimed functions, and thus, interpreted as any known respective structure implemented in hardware, software, or combination.)  Thus, the claim does not integrate the judicial exception into a practical application. 

Claim 3 recites the additional elements “wherein the agent locator obtains current location data from the agent mobile device and periodically transmits the location data to the agent tracker permitting the agent tracker to provide up to date location information to buyer mobile devices” which further recites the abstract idea of organizing human activity.  The additional elements of “the agent locator”, “the agent mobile device”, “the agent tracker”, and “buyer mobile devices” merely implement the abstract idea on a computer and require no more than a generic computer/computer component(s) performing generic computer functions. (Examiner notes that the BRI of the additional elements that invoke 35 USC 112f, as outlined above, are interpreted as generic computing components because adequate structure has not been identified in the specification for performing the claimed functions, and thus, interpreted as any known respective structure implemented in hardware, software, or combination.)  Thus, the claim does not integrate the judicial exception into a practical application.

Claim 4 recites the additional elements “wherein the agent mobile device generates current location data using a GPS receiver within the agent mobile device” which further recites the abstract idea of organizing human activity.   The additional elements of “the agent mobile device” and “GPS receiver” merely implement the abstract idea on a computer and require no more than a generic computer/computer component(s) performing generic computer functions. Moreover, a GPS receiver is well-known, routine, and conventional (see Ohta et al. US 5,025,261 “A GPS (Global Positioning System) has been known as a system to determine the present positions of mobile objects with a high precision. Reference may be had to U.S. Pat. No. 4,114,155 and the references cited therein, and to ELECTRONICS, issued by Ohm Ltd., December, 1984.” [column 18-23]; Geiger et al. US 6,377,810 B1 “ In wireless communication systems, such as a radio or telephone system, it is now possible, by various means, to track the location of mobile devices across geographical terrain, for example using a global positioning system (GPS) receiver in the mobile device that generates accurate location information in a manner well known in the art.” [column 1 lines 12-17]; Lancaster US 2008/0153455 A1 “It was also known to include a GPS unit in a mobile device to relay the geographic location of the mobile device.” [0003]). Thus, the claim does not integrate the judicial exception into a practical application.

Claim 5 recites the additional elements “wherein the agent mobile device further comprises: an agent notifier for providing notifications to the agent when buyer queries and messages 10are received; an agent customer relationship manager for organizing and retaining interested buyer information that is useful in maintaining an ongoing business relationship; and an agent map-router for providing a route to a desired property address from the agent's current location” which further recites the abstract idea of organizing human activity.  The additional elements of “the agent mobile device”, “an agent notifier”, and “an agent customer relationship manager”, and “an agent map-router” merely implement the abstract idea on a computer and require no more than a generic computer/computer component(s) performing generic computer functions. (Examiner notes that the BRI of the additional elements that invoke 35 USC 112f, as outlined above, are interpreted as generic computing components because adequate structure has not been identified in the specification for performing the claimed functions, and thus, interpreted as any known respective structure implemented in hardware, software, or combination.)  Thus, the claim does not integrate the judicial exception into a practical application.

Claim 6 recites the additional elements “wherein the buyer mobile device further comprises: a buyer property searcher for obtaining a set of available property listings from an online property searching service; and a buyer map-router for providing a route to a desired property address from a buyer's 20current location” which further recites the abstract idea of organizing human activity.  The additional elements of “the buyer mobile device”, “a buyer property searcher”, and “buyer map-router” merely implement the abstract idea on a computer and require no more than a generic computer/computer component(s) performing generic computer functions. (Examiner notes that the BRI of the additional elements that invoke 35 USC 112f, as outlined above, are interpreted as generic computing components because adequate structure has not been identified in the specification for performing the claimed functions, and thus, interpreted as any known respective structure implemented in hardware, software, or combination.)  Thus, the claim does not integrate the judicial exception into a practical application.

Claim 7 recites the additional elements “wherein the web server further comprises: an offer manager for receiving and processing purchase offers for a property from buyer's mobile device; and 25a user map and router generating travel routes for buyer and agents to travel from a current location to a meeting location and a property address” which further recites the abstract idea of organizing human activity.  The additional elements of “the web server”, “an offer manager”, and “user map and router” merely implement the abstract idea on a computer and require no more than a generic computer/computer component(s) performing generic computer functions. (Examiner notes that the BRI of the additional elements that invoke 35 USC 112f, as outlined above, are interpreted as generic computing components because adequate structure has not been identified in the specification for performing the claimed functions, and thus, interpreted as any known respective structure implemented in hardware, software, or combination.)  Thus, the claim does not integrate the judicial exception into a practical application.

Claim 8 recites the additional elements “wherein the buyer property searcher obtains available property listings from an online property searching service” which further recites the abstract idea of organizing human activity.  The additional element of “the buyer property searcher” merely implements the abstract idea on a computer and requires no more than a generic computer/computer component(s) performing generic computer functions. (Examiner notes that the BRI of the additional element that invokes 35 USC 112f, as outlined above, is interpreted as generic computing components because adequate structure has not been identified in the specification for performing the claimed function, and thus, interpreted as any known respective structure implemented in hardware, software, or combination.)  Thus, the claim does not integrate the judicial exception into a practical application. 

Claim 9 recites the additional element “wherein the online property searching service is within the web server” merely implements the abstract idea on a computer and require no more than a generic computer/computer component(s) performing generic computer functions. Thus, the claim does not integrate the judicial exception into a practical application.

Claim 10 recites the additional element “wherein the online property searching service is a third party web-based service having one or more application programming interfaces for communicating with remote devices” merely implement the abstract idea on a computer and require no more than a generic computer/computer component(s) performing generic computer functions. Thus, the claim does not integrate the judicial exception into a practical application.

Independent Claim 11 recites additional elements of “an agent mobile device”, “one or more buyer mobile device”, “web server” and “mobile device” merely implement the abstract idea on a computer and require no more than a generic computer/computer component(s) performing generic computer functions.  Additionally, the preamble recites “interconnecting an agent mobile device, one or more buyer mobile device, and a web server over the Internet”.  However, this additional element merely linking the use of the judicial exception to a particular technological environment or field of use.  Thus, the claim does not integrate the judicial exception into a practical application.

Claim 12 recites the additional elements “wherein the method further comprising: receiving a map showing the location of the specific property available for purchase; and receiving a route to travel to specific property available for purchase”. The claim does not recite additional elements other than the abstract idea of organizing human activity.  Thus, the claim does not integrate the judicial exception into a practical application.

Claim 13 recites the additional elements “wherein the method further comprising: 25sending and receiving messages with the mobile device associated with the one or more available agented selected by a user regarding the specific property available for purchase” which further recites the abstract idea of organizing human activity.  The additional element of “the mobile device” merely implement the abstract idea on a computer and require no more than a generic computer/computer component(s) performing generic computer functions. Thus, the claim does not integrate the judicial exception into a practical application.

Claim 14 recites the additional elements “wherein the method further comprising sending an offer to purchase the specific property to the web server in order to attempt to buy the property” which further recites the abstract idea of organizing human activity.  The additional element of “the mobile device” merely implement the abstract idea on a computer and require no more than a generic computer/computer component(s) performing generic computer functions. Thus, the claim does not integrate the judicial exception into a practical application.

Independent Claim 15 recites the additional elements “agent mobile device”, “one or more buyer mobile device”, “web server”, and “buyer mobile device(s)” merely implement the abstract idea on a computer and require no more than a generic computer/computer component(s) performing generic computer functions.  Additionally, the preamble recites “interconnecting an agent mobile device, one or more buyer mobile device, and a web server over the Internet”.  However, this additional element merely linking the use of the judicial exception to a particular technological environment or field of use.  Thus, the claim does not integrate the judicial exception into a practical application.

Claim 16 recites the additional elements “wherein the method further comprising: maintaining one or more notification events for sending reminders of an upcoming event to the buyer mobile device and the agent mobile device” which further recites the abstract idea of organizing human activity.  The additional element of “buyer mobile device” and “agent mobile device” merely implement the abstract idea on a computer and require no more than a generic computer/computer component(s) performing generic computer functions. Thus, the claim does not integrate the judicial exception into a practical application.

Claim 17 recites the additional elements “wherein the method further comprising: providing a set of available property listings from an online property searching service”. The claim does not recite additional elements other than the abstract idea of organizing human activity.  Thus, the claim does not integrate the judicial exception into a practical application.

Step 2B – Does the claim recite additional elements that amount to significantly more than the abstract idea?

Independent Claim 1 again recites additional elements of “the agent mobile device comprises: an agent locator…an agent query processor….agent messenger”, “the buyer mobile device comprises: a buyer agent locator… a buyer query generator… a buyer messenger; the web server comprises: an agent tracker…a query manager…a notification manager” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)).  (Examiner notes that the BRI of the additional elements that invoke 35 USC 112f, as outlined above, are interpreted as generic computing components because adequate structure has not been identified in the specification for performing the claimed functions, and thus, interpreted as any known respective structure implemented in hardware, software, or combination.)  The “interconnecting an agent mobile device, one or more buyer mobile device, and a web server over the Internet” again is just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 2 again recites the additional elements of “the agent locator in the agent mobile device” and “the agent tracker” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)).  (Examiner notes that the BRI of the additional elements that invoke 35 USC 112f, as outlined above, are interpreted as generic computing components because adequate structure has not been identified in the specification for performing the claimed functions, and thus, interpreted as any known respective structure implemented in hardware, software, or combination.)  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 3 again recites the additional elements “the agent locator”, “the agent mobile device”, “the agent tracker”, and “buyer mobile devices” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)).  (Examiner notes that the BRI of the additional elements that invoke 35 USC 112f, as outlined above, are interpreted as generic computing components because adequate structure has not been identified in the specification for performing the claimed functions, and thus, interpreted as any known respective structure implemented in hardware, software, or combination.)  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 4 again recites the additional elements “the agent mobile device” and “GPS receiver” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)).  Moreover, a GPS receiver is well-known, routine, and conventional (see Ohta et al. US 5,025,261 “A GPS (Global Positioning System) has been known as a system to determine the present positions of mobile objects with a high precision. Reference may be had to U.S. Pat. No. 4,114,155 and the references cited therein, and to ELECTRONICS, issued by Ohm Ltd., December, 1984.” [column 18-23]; Geiger et al. US 6,377,810 B1 “ In wireless communication systems, such as a radio or telephone system, it is now possible, by various means, to track the location of mobile devices across geographical terrain, for example using a global positioning system (GPS) receiver in the mobile device that generates accurate location information in a manner well known in the art.” [column 1 lines 12-17]; Lancaster US 2008/0153455 A1 “It was also known to include a GPS unit in a mobile device to relay the geographic location of the mobile device.” [0003]). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 5 again recites the additional elements “the agent mobile device”, “an agent notifier”, and “an agent customer relationship manager”, and “an agent map-router” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)).  (Examiner notes that the BRI of the additional elements that invoke 35 USC 112f, as outlined above, are interpreted as generic computing components because adequate structure has not been identified in the specification for performing the claimed functions, and thus, interpreted as any known respective structure implemented in hardware, software, or combination.)  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 6 again recites the additional elements “the buyer mobile device”, “a buyer property searcher”, and “buyer map-router” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). (Examiner notes that the BRI of the additional elements that invoke 35 USC 112f, as outlined above, are interpreted as generic computing components because adequate structure has not been identified in the specification for performing the claimed functions, and thus, interpreted as any known respective structure implemented in hardware, software, or combination.)  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 7 again recites the additional elements “the web server”, “an offer manager”, and “user map and router” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)).  (Examiner notes that the BRI of the additional elements that invoke 35 USC 112f, as outlined above, are interpreted as generic computing components because adequate structure has not been identified in the specification for performing the claimed functions, and thus, interpreted as any known respective structure implemented in hardware, software, or combination.)  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 8 recites the additional element “buyer property searcher” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)).  (Examiner notes that the BRI of the additional element that invokes 35 USC 112f, as outlined above, is interpreted as generic computing components because adequate structure has not been identified in the specification for performing the claimed function, and thus, interpreted as any known respective structure implemented in hardware, software, or combination.) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 9 recites the additional elements “wherein the online property searching service is within the web server” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 10 again recites the additional elements “wherein the online property searching service is a third party web-based service having one or more application programming interfaces for communicating with remote devices” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Independent Claim 11 again recites additional elements of “an agent mobile device”, “one or more buyer mobile device”, “web server” and “mobile device” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)).  The “interconnecting an agent mobile device, one or more buyer mobile device, and a web server over the Internet” again is just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 12 does not recite the additional elements other than the abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 13 again recites the additional elements “the mobile device” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 14 again recites the additional element “the mobile device” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Independent Claim 15 again recites the additional elements “agent mobile device”, “one or more buyer mobile device”, “web server”, and “buyer mobile device(s)” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)).  The “interconnecting an agent mobile device, one or more buyer mobile device, and a web server over the Internet” again is just a generic link of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 16 recites the additional elements “buyer mobile device” and “agent mobile device” which merely implement the abstract idea on a computer (“apply it”) and require no more than a generic computer performing generic computer functions (MPEP 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 17 does not recite the additional elements other than the abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Accordingly, claims 1-17 are rejected under 35 USC 101 because the claimed inventions are directed to abstract ideas without significantly more.  Thus, claims 1-17 are not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2013/0304657 A1; hereafter “Miller”).

Regarding Claim 15, Miller teaches a method for providing an online, real-time buyer and agent matching service, the system for interconnecting an agent mobile device, one or more buyer mobile device, and a web server over the Internet, the method comprising: Patent Application (Miller [0033] [0034]: the connection system herein provides a location-based finder service for real estate agents and their clients; [0036]; Fig. 1 showing agent devices, client devices [buyer mobile device], and connection server [web server])
Page 38receiving an available agent message from the agent mobile device for use in generating a set of currently available agents; (Miller [0011] [0035]:  various data may be shared between the access devices 108, 112 and the connection server 104. This data may include location data specifying the location of agents and clients (as determined by their respective devices); [0052]: Location may be communicated with a connection server; [0055]: agents 408, 412 may identify themselves as available or unavailable)
periodically receiving current location data from the agent mobile device to provide up to date location information to buyer mobile devices; (Miller [0064]: agent access devices may periodically or continuously report location data to the connection server to allow agents' locations to be updated by the connection server)
5receiving an available agent query from the buyer mobile device; (Miller [0010] [0065]: nearby agents may be notified that a client in their area wishes to view a property)
transmitting the set of currently available agents and their respective current locations to the buyer mobile device; (Miller [0012] [016]:  the client access device may be configured to retrieve location data identifying the location of the available agents from the connection server and to display the retrieved location data on a map; Abstract: The nearby agents that are available to provide a showing of the client's desired property may be presented to the client for selection) and
receiving a property showing query for a specific property available for purchase from the buyer mobile device intended for the one or more available agented selected by a user. (Miller [0009]: a client access device configured to transmit one or more requests to view a property; [0035]: data carrying client requests to view a property may be communicated between a connection server 104 and access devices 108, 112; [0050] [0058]: the client may accept or confirm that he or she wishes the selected available agent to show the desired property. A user input, such as the "Confirm" button 320A or the like, such as shown in FIG. 4B, may be used to collect the client's confirmation)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2013/0304657 A1; hereafter “Miller”) in further view of Marshall et al. (US 2017/0193616 A1; hereafter “Marshall”).

Regarding Claim 1, Miller teaches a system for providing an online, real-time buyer and agent matching service, the system 5for interconnecting an agent mobile device, one or more buyer mobile device, and a web server over the Internet, the system comprising: (Miller [0033] [0034]: the connection system herein provides a location-based finder service for real estate agents and their clients; [0036]; Fig. 1 showing agent devices, client devices [buyer mobile device], and connection server [web server])
the agent mobile device comprises: (Miller [0034]: agent access device; Figs. 1 and 3)
an agent locator for providing agent current location data to the web server; [Because adequate structure has not been identified in the specification for performing the claimed function, the agent locator is interpreted for the purpose of applying prior art as any known providing structure implemented in hardware, software, or combination of the two that provides location] (Miller [0035] [0051]: location data will be collected by a location sensor 328 configured to detect or determine the location of the access device 108, 112; [0052]: Location may be communicated with a connection server)
10an agent query processor for responding to a buyer query for on demand showings of available properties; (Miller [0035] [0047]: data carrying client requests to view a property and agent responses thereto as well as client selections of agents may be communicated between a connection server 104 and access devices 108, 112) and
an agent messenger for communicating with the buyer mobile device; [Because adequate structure has not been identified in the specification for performing the claimed function, the agent messenger is interpreted for the purpose of applying prior art as any known communicating structure implemented in hardware, software, or combination of the two that communicates] (Miller [0035]:  the connection system may allow communication between agents and clients; [0017] [0037] [0052]: access devices 108, 112 may communicate directly with one another)
the buyer mobile device comprises: (Miller [0034]: client [buyer] access device; Figs. 1 and 3)
a buyer agent locator for obtaining identities and locations of one or more 15agents currently available to show one or more of the available properties; [Because adequate structure has not been identified in the specification for performing the claimed function, the buyer agent locator is interpreted for the purpose of applying prior art as any known obtaining structure implemented in hardware, software, or combination of the two that obtains identities and locations] (Miller [0010] [0012]  [0035] [0052]: Location, identification, property, and other data (such as request/acceptance and communications data) may be communicated with a connection server and/or other access devices 108, 112 via a communication device 316)
a buyer query generator for generating a property showing query to one of the currently available agents; [Because adequate structure has not been identified in the specification for performing the claimed function, the buyer query generator is interpreted for the purpose of applying prior art as any known generating structure implemented in hardware, software, or combination of the two that generates a property showing query] (Miller [0009]: a client access device configured to transmit one or more requests to view a property; [0035]: data carrying client requests to view a property may be communicated between a connection server 104 and access devices 108, 112; [0050] [0058]: the client may accept or confirm that he or she wishes the selected available agent to show the desired property. A user input, such as the "Confirm" button 320A or the like, such as shown in FIG. 4B, may be used to collect the client's confirmation) and
 a buyer messenger for communicating with one or more of the agent messengers; [Because adequate structure has not been identified in the specification for performing the claimed function, the buyer messenger is interpreted for the purpose of applying prior art as any known communicating structure implemented in hardware, software, or combination of the two that communicates] (Miller [0035]: the connection system may allow communication between agents and clients; [0016] [0037]: access devices 108, 112 may communicate directly with one another; [0052] [0059]: the client access device 112 may be configured to receive or transmit communication with the selected agent) and  
20the web server comprises: (Miller [0034] [0036]: connection server; Fig. 1 and 2)
an agent tracker for communicating with one or more of the agent locators to maintain a set of currently available agents and their respective current locations; [Because adequate structure has not been identified in the specification for performing the claimed function, the agent tracker is interpreted for the purpose of applying prior art as any known communicating structure implemented in hardware, software, or combination of the two that communicates] (Miller [0035]:  various data may be shared between the access devices 108, 112 and the connection server 104. This data may include location data specifying the location of agents and clients (as determined by their respective devices); [0052]: Location may be communicated with a connection server; [0064]: agent access devices may periodically or continuously report location data to the connection server to allow agents' locations to be updated by the connection server)
a query manager for receiving and processing requests from one or more 25buyer agent locators; [Because adequate structure has not been identified in the specification for performing the claimed function, the query manager is interpreted for the purpose of applying prior art as any known receiving and processing structure implemented in hardware, software, or combination of the two that receives and processes requests] (Miller [0010] [0043]-[0045]: a storage device 224 may store the identification, property, and location described above. In addition, agent/client communications, requests, and/or acceptances thereof may be stored by a storage device 224; [0046]: data from the database 228 may be retrieved and transmitted to one or more access devices to effectuate operation of the connection system; [0014]-[0016]: communication devices may be configured to receive location data identifying a location of the agents, and receive a request to view a property from one or more client access devices of the clients and then transmits data) and 
a notification manager for providing all system notifications to the buyer mobile device and agent mobile device regarding appointments, messages, [and offers]. [Because adequate structure has not been identified in the specification for performing the claimed function, the notification manager is interpreted for the purpose of applying prior art as any known providing structure implemented in hardware, software, or combination of the two that provides notifications] (Miller [0020]: agents and clients can receive notifications; [0035]: the connection system may allow communication between agents and clients. As such, text, audio, video, or other communications may be communicated between a connection server 104 and access devices 108, 112 as well; [0044] [0045]: agent/client communications, requests, and/or acceptances thereof may be stored by a storage device 224; [0065] [0071]: the connection server may transmit a notification or alert to the nearby agents' agent access devices; [0059]: an estimated time of arrival may be provided; [0068] [0069]: messages, appointments)
However, Miller may not explicitly teach every aspect of providing system notifications regarding offers.
Marshall teaches providing system notifications regarding offers. (Marshall [0010]-[0012] [0026] [0034]: sending offer notifications; [0044]: an electronic listing, various real-time notifications can be automatically generated by the property listing platform service)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include offers when providing notifications to buyer and agent devices as taught by Marshall for the benefit of the location-based connection system for real estate agents and clients of Miller, with a reasonable expectation of success, for facilitating property and service transactions. In addition, both references (Miller and Marshall) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, real-time property-associated communication systems. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 302, Miller in view of Marshall teaches wherein the agent locator in the agent mobile device generates available and unavailable messaged to the agent tracker for use in generating the set of currently available agents and their respective current location.  [Because adequate structure has not been identified in the specification for performing the claimed function, the agent locator is interpreted for the purpose of applying prior art as any known generating structure implemented in hardware, software, or combination of the two that generates messages] (Miller [0055]: two types of agents 408, 412 are presented, however it is noted that in typically embodiments only available agents 408, which are those who are available to show a home will be displayed. In such embodiments, unavailable agents 412 that have been identified as unavailable would not be shown. As will be described below, agents 408, 412 may identify themselves as available or unavailable) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 3, Miller in view of Marshall teaches wherein the agent locator obtains current location data from the agent mobile device and periodically transmits the location data to the agent tracker permitting the agent tracker to provide up to date location information to buyer mobile devices. [Because adequate structure has not been identified in the specification for performing the claimed function, the agent locator is interpreted for the purpose of applying prior art as any known obtaining structure implemented in hardware, software, or combination of the two that obtains location] (Miller [0051]: location data will be collected by a location sensor 328 configured to detect or determine the location of the access device 108, 112; [0064]: agent access devices may periodically or continuously report location data to the connection server to allow agents' locations to be updated by the connection server) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 54, Miller in view of Marshall teaches wherein the agent mobile device generates current location data using a GPS receiver within the agent mobile device.  (Miller [0051]: the location sensor 328 may be a GPS device, a WiFi radio, cellular radio, or other device configured to determine or allow determination of an access device's current location; Fig. 3) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 7, Miller in view of Marshall teaches wherein the web server further comprises: an offer manager for receiving and processing purchase offers for a property from buyer's mobile device; [Because adequate structure has not been identified in the specification for performing the claimed function, the offer manager is interpreted for the purpose of applying prior art as any known receiving and processing structure implemented in hardware, software, or combination of the two that receives and processes offers] (Marshall [0012]:  buyer may tender an offer for purchase or rental of a property online; [0021][0034] [0044]: active offer information 197 includes various information about offers to purchase or lease the property that may be active or pending; [0056]-[0058] [0089]: property listing platform service 127 is also configured to facilitate transactions relative to properties, such as a buyer tendering an offer, a seller accepting the offer, a seller tendering a counteroffer, a buyer accepting a counteroffer, contact modifications in response to inspections, appraisals, or financing contingencies, and so forth)
25a user map and router generating travel routes for buyer and agents to travel from a current location to a meeting location and a property address. [Because adequate structure has not been identified in the specification for performing the claimed function, the user map and router is interpreted for the purpose of applying prior art as any known generating structure implemented in hardware, software, or combination of the two that generates travel routes] (Miller [0059]: once confirmed, real time location data showing the location of the selected agent may be presented to the client, such as via a map; Also, an estimated time of arrival may be provided. This estimate may be provided by the agent; [0060]: the agent 408 can discern the location and distance of the client 404 via the map presentation provided by the agent access device 108 to make this determination. The client's location data may be tracked and provided from a connection server of the connection system; [0012] [0013]; Figs. 4A and 5A showing maps [travel routes]) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 1517, Miller does teach “a client access device configured to transmit one or more requests to view a property” [0009]. Miller may not explicitly teach every aspect of wherein the method further comprising: providing a set of available property listings from an online property searching service. 
Marshall teaches wherein the method further comprising: providing a set of available property listings from an online property searching service. (Marshall [0025] [0026]: search criteria 163 include stored and/or otherwise entered criteria supplied by buyers in their search for listings via the property listing platform service 127; [0042] [0083] [0085]:  buyer user may use a buyer client device 109 to execute a property listing search or to access a URL for a specific listing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include obtaining a set of available property listings from an online property searching service as taught by Marshall for the benefit of the location-based connection system for real estate agents and clients of Miller, with a reasonable expectation of success, to view for listings of interest for marketing and commerce purposes In addition, both references (Miller and Marshall) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, real-time property-associated communication systems. This close relation between the references highly suggests a reasonable expectation of success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Marshall in further view of Heyer (US 8,775,322 B2; hereafter “Heyer”) in further view of Bui et al. (US 2019/0080425 A1; hereafter “Bui”).

Regarding Claim 5, Miller in view of Marshall teaches wherein the agent mobile device further comprises: an agent notifier for providing notifications to the agent when buyer queries and messages 10are received; [Because adequate structure has not been identified in the specification for performing the claimed function, the agent notifier is interpreted for the purpose of applying prior art as any known providing structure implemented in hardware, software, or combination of the two that provides notifications] (Miller [0015] [0017]: communication devices may be configured to receive a request to view a property from one or more client access devices of the clients; [0052] [0065]: the connection server may transmit a notification or alert to the nearby agents' agent access devices; These devices may in turn notify or alert their associated agents. An alert message or the like may be presented to provide this notification or alert to the agents; Fig. 3)
Although, Miller does teach “the storage device 224 will store such data in an organized or structured format” [0045], Miller in view of Marshall may not explicitly teach every aspect of an agent customer relationship manager for organizing and retaining interested buyer information that is useful in maintaining an ongoing business relationship.
Heyer teaches an agent customer relationship manager for organizing and retaining interested buyer information that is useful in maintaining an ongoing business relationship; [Because adequate structure has not been identified in the specification for performing the claimed function, the agent customer relationship manager is interpreted for the purpose of applying prior art as any known organizing and retaining structure implemented in hardware, software, or combination of the two that organizes and retains information] (Heyer column 17 lines 54-60; column 19 lines 30-59: the customer relationship management link 1510 can have executable program embodiments associated therewith to provide functionality and features used to track the evolution of the relationship between the customer and the agent over time; column 5 lines 15-32)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include an agent customer relationship manager for organizing and retaining interested buyer information as taught by Heyer for the benefit of the location-based connection system for real estate agents and clients of Miller in view of Marshall, with a reasonable expectation of success, because Heyer teaches this tracks the evolution of the relationship between the customer and the agent over time [column 19 lines 35-37], which would increase customer relations and profitability. In addition, references (Miller in view of Marshall and Heyer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, matching buyer and seller systems. This close relation between the references highly suggests a reasonable expectation of success.
Miller does further teach “the agent 408 can discern the location and distance of the client 404 via the map presentation provided by the agent access device 108 to make this determination. The client's location data may be tracked and provided from a connection server of the connection system” [0061].  However, Miller in view of Marshall in further view of Heyer may not explicitly teach every aspect of an agent map-router for providing a route to a desired property address from the agent's current location.  
Bui teaches an agent map-router for providing a route to a desired property address from the agent's current location.  [Because adequate structure has not been identified in the specification for performing the claimed function, the agent map-router is interpreted for the purpose of applying prior art as any known providing structure implemented in hardware, software, or combination of the two that provides a route] (Bui [0032] [0046] [0047]: the ODRESP software application and system may provide a real estate agent with real time, turn-by-turn driving directions from within the ODRESP application; the ODRESP software application and system may display a real-time status in terms of location of where a real estate agent is from the agreed-upon meeting)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include an agent map-router for providing a route to a desired property address as taught by Bui for the benefit of the location-based connection system for real estate agents and clients of Miller in view of Marshall in further view of Heyer, with a reasonable expectation of success, “in order to provide the real estate user and real estate agent with a cohesive user experience and may also eliminate a need for ODRESP software application users to exit the ODRESP software application and use another third-party software application” (Bui [0046]). In addition, references (Miller in view of Marshall in further view of Heyer and Bui) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, on-demand real estate service provider matching systems. This close relation between the references highly suggests a reasonable expectation of success.

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Marshall in further view of Bui.

Regarding Claim 6, Miller in view of Marshall teaches wherein the buyer mobile device further comprises: a buyer property searcher for obtaining a set of available property listings from an online property searching service; [Because adequate structure has not been identified in the specification for performing the claimed function, the buyer property searcher is interpreted for the purpose of applying prior art as any known obtaining structure implemented in hardware, software, or combination of the two that obtains property listings] (Marshall [0025] [0026]: search criteria 163 include stored and/or otherwise entered criteria supplied by buyers in their search for listings via the property listing platform service 127; [0042] [0083] [0085]:  buyer user may use a buyer client device 109 to execute a property listing search or to access a URL for a specific listing)
Miller does teach “a client access device configured to transmit one or more requests to view a property” [0009] and “once confirmed, real time location data showing the location of the selected agent may be presented to the client, such as via a map; Also, an estimated time of arrival may be provided. This estimate may be provided by the agent” [0059].  However, Miller in view of Marshall may not explicitly teach every aspect of a buyer map-router for providing a route to a desired property address from a buyer's 20current location.   
Bui teaches a buyer map-router for providing a route to a desired property address from a buyer's 20current location.  [Because adequate structure has not been identified in the specification for performing the claimed function, the buyer map-router is interpreted for the purpose of applying prior art as any known providing structure implemented in hardware, software, or combination of the two that provides a route] (Bui [0032] [0046] [0047]: the ODRESP software application and system may provide a real estate user and a real estate agent with real time, turn-by-turn driving directions from within the ODRESP application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include an agent map-router for providing a route to a desired property address as taught by Bui for the benefit of the location-based connection system for real estate agents and clients of Miller in view of Marshall, with a reasonable expectation of success, “in order to provide the real estate user and real estate agent with a cohesive user experience and may also eliminate a need for ODRESP software application users to exit the ODRESP software application and use another third-party software application” (Bui [0046]). In addition, both references (Miller in view of Marshall and Bui) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, on-demand real estate service provider matching systems. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 8, Miller in view of Marshall in further view of Bui teaches wherein the buyer property searcher obtains available property listings from an online property searching service. [Because adequate structure has not been identified in the specification for performing the claimed function, the buyer property searcher is interpreted for the purpose of applying prior art as any known obtaining structure implemented in hardware, software, or combination of the two that obtains property listings] (Marshall [0042] [0083] [0085]: providing property listings; Bui [0059] [0078] [0100] [0103] [0105]: providing property listings) [The motivation of claim 6 is applicable to claim 8 and thereby incorporated]

Regarding Claim 9, Miller in view of Marshall in further view of Bui teaches wherein the online property searching service is within the web server.  (Marshall [0039]: The external listing provider systems 115 are configured to provide listing data 191 from an external provider, such as a Multiple Listing Service (MLS); Bui [0028]: an on-demand real estate service provider system 100 may interface with a number of external servers or computing devices; [0035]: property listings created by real estate users may be proprietary and may reside or be stored within ODRESP database servers) [The motivation of claim 6 is applicable to claim 9 and thereby incorporated]

Regarding Claim 10, Miller in view of Marshall in further view of Bui teaches wherein the online property searching service is a third party web-based service having one or more application programming interfaces for communicating with remote devices.  (Bui [0023] [0028] [0049]: an on-demand real estate service provider system 100 may interface with a number of external servers or computing devices; [0035] Fig. 1A: with the ODRESP software application, an application programming interface (API) may be created to allow other software applications access to all or part of the information, parameters and/or data related to the created real estate listing) [The motivation of claim 6 is applicable to claim 10 and thereby incorporated]

Claim 11, 13, and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Styve (US 2015/0235332 A1; hereafter “Styve”).

Regarding Claim 511, Miller teaches a method for providing an online, real-time buyer and agent matching service, the system for interconnecting an agent mobile device, one or more buyer mobile device, and a web server over the Internet, the method comprising: (Miller [0033] [0034]: the connection system herein provides a location-based finder service for real estate agents and their clients; [0036]; Fig. 1 showing agent devices, client devices [buyer mobile device], and connection server [web server])
contacting the web server with an available agent query; (Miller [0011] [0035]:  various data may be shared between the access devices 108, 112 and the connection server 104. This data may include location data specifying the location of agents and clients (as determined by their respective devices); [0052]: Location may be communicated with a connection server; [0055]: agents 408, 412 may identify themselves as available or unavailable; [0064]: agent access devices may periodically or continuously report location data to the connection server to allow agents' locations to be updated by the connection server)
receiving a set of identities and current locations for one or more available agents from 10the webs server; (Miller [0010] [0012] [0035] [0052]: Location, identification, property, and other data (such as request/acceptance and communications data) may be communicated with a connection server and/or other access devices 108, 112 via a communication device 316)
selecting one of the available agents from the set of set of identities and current locations received from the web server; (Miller [0011] [0012] [0017] [0020]: the connection server may also receive a client confirmation from the client access devices identifying one of the available agents; [0056])
generating and sending a property showing query for a specific property available for purchase to the one or more available agented selected by a user; (Miller [0059]-[0061]: discussing that once a client selects an agent, the agent receives property data 508 to allow the agent to see the property the client wishes to view)
15receiving a query response from the mobile device associated with the one or more available agented selected by a user; (Miller [0061]:  agent may propose a showing by engaging a "Propose" button 320D or the like; [0070]: The agent may be provided an opportunity to confirm the showing as well. This ensures that the agent is available to show the property) 
Although Miller teaches communication allows further details to be exchanged between the client and agent, such as a specific meeting location for the showing [0070] and meeting an available agent selected by a user at the specific property available for purchase would be an obvious progression of activity, Miller does not explicitly teach meeting the one or more available agented selected by a user at the specific property available for purchase.   
Styve teaches meeting the one or more available agented selected by a user at the specific property available for purchase. (Styve [0046] [0075]: After confirmations, the agent is expected to proceed to the property location, meet the customer, and show the property; [0078]: The customer can report from the customer's application 2004 to the server 2002 indicating that the realtor has arrived to provide the requested showing; The agent can send a message to the server 2002 to confirm that the customer has been met by the agent. The agent shows the requested property to the customer; Fig. 20D)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to meet with an available agent selected by a user at the specific property available for purchase as taught by Styve for the benefit of the location-based connection system for real estate agents and clients of Miller, with a reasonable expectation of success, marketing and commerce purposes.  Moreover, and as stated above, this would be an obvious progression of activity. In addition, both references (Miller and Styve) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, realtor-client connection systems. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 13, Miller in view of Styve teaches wherein the method further comprising: 25sending and receiving messages with the mobile device associated with the one or more available agented selected by a user regarding the specific property available for purchase.  (Miller [0020]: agents and clients can receive notifications; [0035]: the connection system may allow communication between agents and clients. As such, text, audio, video, or other communications may be communicated between a connection server 104 and access devices 108, 112 as well; [0044] [0045]: agent/client communications, requests, and/or acceptances thereof may be stored by a storage device 224; [0065] [0071]: the connection server may transmit a notification or alert to the nearby agents' agent access devices; [0059] [0068] [0069]: messages, appointments; [0070]: communication allows further details to be exchanged between the client and agent, such as a specific meeting location for the showing; Styve [0045] [0054]) [The motivation of claim 11 is applicable to claim 13 and thereby incorporated]

Regarding Claim 14, Miller in view of Styve teaches wherein the method further comprising sending an offer to purchase the specific property to the web server in order to attempt to buy the property.  (Styve [0107]: agent application 2006 and the customer application 2004 can further include built in mortgage calculators; These calculations can assist a client with whether they would like to make an offer on a property; The mortgage calculator can generate a contract offer and send them via e-mail or other delivery means; enabling the client to make an offer to purchase the property in question immediately) [The motivation of claim 11 is applicable to claim 14 and thereby incorporated]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Styve in further view of Bui.

Regarding Claim 2012, Miller in view of Styve teaches wherein the method further comprising: receiving a map showing the location of the specific property available for purchase; (Miller Figs. 4A and 5A; Styve [0038] [0043]: a map displays a specific property) 
However, Miller in view of Styve may not explicitly teach every aspect of receiving a route to travel to specific property available for purchase.  
Bui teaches receiving a route to travel to specific property available for purchase. (Bui [0032] [0046] [0047]: the ODRESP software application and system may provide a real estate user and a real estate agent with real time, turn-by-turn driving directions from within the ODRESP application; the ODRESP software application and system may display a real-time status in terms of location of where a real estate agent is from the agreed-upon meeting; [0104]: display the received geographic location measurement in a map to identify a location of the selected real estate agent with respect to the real estate meeting location; Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include an agent map-router for providing a route to a desired property address as taught by Bui for the benefit of the location-based connection system for real estate agents and clients of Miller in view of Styve, with a reasonable expectation of success, “in order to provide the real estate user and real estate agent with a cohesive user experience and may also eliminate a need for ODRESP software application users to exit the ODRESP software application and use another third-party software application” (Bui [0046]). In addition, both references (Miller in view of Styve and Bui) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, on-demand real estate service provider matching systems. This close relation between the references highly suggests a reasonable expectation of success.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Bhattacharya et al. (US 2022/0019981 A1; hereafter “Bhattacharya”).

Regarding Claim 16, Miller may not explicitly teach every aspect of wherein the method further comprising: maintaining one or more notification events for sending reminders of an upcoming event to the buyer mobile device and the agent mobile device.  
Bhattacharya teaches wherein the method further comprising: maintaining one or more notification events for sending reminders of an upcoming event to the buyer mobile device and the agent mobile device. (Bhattacharya [0007]: provides reminders of the selected appointment to the customer and the business before the selected appointment; [0066] [0075]: notifications of appointments for the customer and/or business [agent] may be managed; push a notification out for triggering a reminder)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include maintaining one or more notification events for sending reminders as taught by Bhattacharya for the benefit of the location-based connection system for real estate agents and clients of Miller, with a reasonable expectation of success, in order to decrease the cognitive burden of a user of having to remember appointments. In addition, both references (Miller and Bhattacharya) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, customer-business connection systems. This close relation between the references highly suggests a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patents
DiCarlo 
US 11,328,262 B2 – Relevant to claim 16
Fraser
US 5,664,115 – Directed to automatically matching sellers of property with potential buyers [Abstract]
Isaacson
US 10,002,398 B1 – Directed to facilitating real estate transaction [Abstract]
Siegler
US 10,410,302 B1 – Directed to connecting nearby real estate agents with potential buyers [Abstract] [Relevant to claim 11]


US Patent Application Publications
Bengson et al.
US 2014/0304178 A1 – Directed to a method for facilitating communication regarding a listed property using a mobile device running an application [0007]
Cardella
US 2011/0078138 A1 – Directed to matching property characteristics or other real estate characteristics with relevant real estate agents [0002]
Cutler 
US 2015/0127488 A1 – Directed to a centralized interface where real estate agents, home buyers, and home sellers may interact with one another [Abstract] [0002]
Eraker et al.
US 2005/0288959 A1 – Directed to locating real estate service providers by navigating an aerial image map of a geographic region [Abstract]
Ferguson et al.
US 2015/0269689 A1 – Directed to providing an enhanced presentation of a property based on the location of a user or a device on the property [Abstract]
Johns et al.
US 20170329790 A1 – Directed to managing a connection between users of a first profile class and users of a second profile class based on proximity [Abstract] [Figs. 6A-6C]
McGee et al.
US 2019/0318433 A1 – Directed to real estate computerized systems [0002]
Tolson 
US 2014/0350980 A1 – Directed to geographic mobile customer relations management [Abstract] [Relevant to claim 5]
Trailer
US 2014/0279591 A1 – Directed to location-based matching of buyers and sellers of real estate [Abstract]
Williams et al.
US 2014/0156540 A1 – Relevant to claim 5


Non-Patent Literature
Clear Offer. Copyright 2012. <www.clearoffer.com> Last viewed 08/12/2022


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        August 13, 2022